IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT NASHVILLE

            JARRELL A. CAMPBELL v. STATE OF TENNESSEE

                               Circuit Court for Wayne County
                                          No. 15308


               No. M2013-00990-CCA-R3-HC Filed October 10, 2013




This matter is before the Court upon the State’s motion to dismiss or in the alternative to
affirm the judgment of the trial court by memorandum opinion pursuant to Rule 20, Rules
of the Court of Criminal Appeals. Petitioner, Jarrell Antonio Campbell, has appealed the
habeas corpus court’s order dismissing his petition for writ of habeas corpus in which
Petitioner alleged that his conviction for possession of less than .5 grams of cocaine with
intent to sell or deliver was void because it was not ordered to be served consecutively to a
previous conviction for which he was on parole at the time he committed the offense. Upon
a review of the record in this case, we are persuaded that the trial court was correct in
dismissing the petition for habeas corpus relief and that this case meets the criteria for
affirmance pursuant to Rule 20, Rules of the Court of Criminal Appeals. Accordingly, the
State’s motion is granted, and the judgment of the trial court is affirmed.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules
of the Court of Criminal Appeals

J ERRY L. S MITH, J., delivered the opinion of the court, in which R OBERT W. W EDEMEYER and
J EFFREY S. B IVINS, JJ., joined.

Jarrell A. Campbell, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter; Leslie Price, Assistant Attorney
General, for the Appellee, State of Tennessee.

                                MEMORANDUM OPINION

       On December 15, 2011, in Davidson County, Petitioner pled guilty to possession of
less than .5 grams of cocaine with intent to sell or deliver. The trial court sentenced
Petitioner to eight years to be served concurrently to a prior existing sentence.
        Subsequently, Petitioner filed a petition for writ of habeas corpus in which he alleged
that his convictions were void because he was on parole at the time of the plea and the trial
court was required under Tennessee Rule of Criminal Procedure 32(c)(3)(A) to run his
sentence for possession of less than .5 grams of cocaine with intent to sell or deliver
consecutively to the sentence for which he was on parole. Petitioner alleged that the trial
court illegally ran his sentences concurrently. The habeas corpus court entered an order
dismissing the petition because Petitioner failed to state a cognizable claim. Petitioner has
appealed.

                                        ANALYSIS

        The determination of whether to grant habeas corpus relief is a question of law. See
Hickman v. State, 153 S.W.3d 16, 19 (Tenn. 2004). As such, we will review the habeas
corpus court's findings de novo without a presumption of correctness. Id. Moreover, it is the
petitioner’s burden to demonstrate, by a preponderance of the evidence, “that the sentence
is void or that the confinement is illegal.” Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000).


        Article I, section 15 of the Tennessee Constitution guarantees an accused the right to
seek habeas corpus relief. See Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). A writ of
habeas corpus is available only when it appears on the face of the judgment or the record that
the convicting court was without jurisdiction to convict or sentence the defendant or that the
defendant is still imprisoned despite the expiration of his sentence. Archer v. State, 851
S.W.2d 157, 164 (Tenn. 1993); Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992). In other
words, habeas corpus relief may be sought only when the judgment is void, not merely
voidable. See Taylor, 995 S.W.2d at 83. “A void judgment ‘is one in which the judgment
is facially invalid because the court lacked jurisdiction or authority to render the judgment
or because the defendant's sentence has expired.’ We have recognized that a sentence
imposed in direct contravention of a statute, for example, is void and illegal.” Stephenson
v. Carlton, 28 S.W.3d 910, 911 (Tenn. 2000) (quoting Taylor, 955 S.W.2d at 83).

        However, if after a review of the habeas petitioner’s filings the habeas corpus court
determines that the petitioner would not be entitled to relief, then the petition may be
summarily dismissed. T.C.A. § 29-21-109; State ex rel. Byrd v. Bomar, 381 S.W.2d 280
(Tenn. 1964). Further, a habeas corpus court may summarily dismiss a petition for writ of
habeas corpus without the appointment of a lawyer and without an evidentiary hearing if
there is nothing on the face of the judgment to indicate that the convictions addressed therein
are void. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994).




                                              2
       The procedural requirements for habeas corpus relief are mandatory and must be
scrupulously followed. Summers v. State, 212 S.W.3d 251, 260 (Tenn. 2007); Hickman, 153
S.W.3d at 19-20; Archer, 851 S.W.2d at 165. For the benefit of individuals such as the
petitioner, our legislature has explicitly laid out the formal requirements for a petition for a
writ of habeas corpus at Tennessee Code Annotated section 29-21-107:


       (a) Application for the writ shall be made by petition, signed either by the party
       for whose benefit it is intended, or some person on the petitioner’s behalf, and
       verified by affidavit.

       (b) The petition shall state:

       (1) That the person in whose behalf the writ is sought, is illegally restrained of
       liberty, and the person by whom and place where restrained, mentioning the
       name of such person, if known, and, if unknown, describing the person with
       as much particularity as practicable;

       (2) The cause or pretense of such restraint according to the best information
       of the applicant, and if it be by virtue of any legal process, a copy thereof shall
       be annexed, or a satisfactory reason given for its absence;

       (3) That the legality of the restraint has not already been adjudged upon a prior
       proceeding of the same character, to the best of the applicant’s knowledge and
       belief; and

       (4) That it is the first application for the writ, or, is a previous application has
       been made, a copy of the petition and proceedings thereon shall be produced,
       or satisfactory reasons be given for the failure so to do.


A habeas corpus court “properly may choose to summarily dismiss a petition for failing to
comply with the statutory procedural requirements.” Summers, 212 S.W.3d at 260; see also
Hickman, 153 S.W.3d at 21.

       Petitioner’s writ of habeas corpus does not meet the mandatory statutory requirements.
Petitioner attached judgment sheets for his 2011 conviction but failed to attach the judgment
sheet from the conviction for which he claims he was on parole at the time of the 2011
offense. He has attached a “TOMIS Offender Sentence Letter,” which has no verifying mark
to his petition. This does not meet the requirement that the “best information,” i.e. the

                                                3
judgment, be attached to the petition. Failure to meet the statutory requirements is a reason
in and of itself for the dismissal of a petition of writ of habeas corpus.

        Furthermore, even if Petitioner had provided appropriate documentation, he is still not
entitled to relief. It is true that Rule 32(c)(3)(A) of the Tennessee Rules of Criminal
Procedure requires that a new sentence be run consecutively to a prior sentence when the new
sentence derives from an offense committed while the defendant is on parole and is later
convicted for both offenses. Rule 32(c)(3) states this is the case “whether the judgment
explicitly so orders or not.” Under this Rule, Petitioner’s sentence for the conviction related
to possession of cocaine should be run consecutively to his previous sentence.

        However, in 2009, the General Assembly acted to limit habeas corpus relief on
plea-bargained sentences further by adding the following language to the habeas corpus
statute:


       (b) Persons restrained of their liberty pursuant to a guilty plea and negotiated
       sentence are not entitled to the benefits of this writ on any claim that:

       (1) The petitioner received concurrent sentencing where there was a statutory
       requirement for consecutive sentencing;

       (2) The petitioner’s sentence included a release eligibility percentage where
       the petitioner was not entitled to any early release; or

       (3) The petitioner’s sentence included a lower release eligibility percentage
       than the petitioner was entitled to under statutory requirements.


T.C.A. § 29-21-101 (emphasis added).

       The judgment form for Petitioner’s conviction does not indicate whether the sentence
was the result of a negotiated plea. The documents setting out the guilty plea or the transcript
from the guilty plea hearing are also not included in the record. The Petitioner asserts that
the plea was negotiated. However, absent evidence to that fact, we are unable to determine
whether Tennessee Code Annotated section 29-21-101 applies. Therefore, the record is
insufficient for our review.




                                               4
       Petitioner is not entitled to relief on this issue. Therefore, the habeas corpus court
acted properly in summarily dismissing the petition.

                                     CONCLUSION

       Rule 20, Rules of the Court of Criminal Appeals provides inter alia:


        The Court, with the concurrence of all judges participating in the case, when
        an opinion would have no precedential value, may affirm the judgment or
        action of the trial court by memorandum opinion rather than by formal
        opinion, when:

        The judgment is rendered or the action taken in a proceeding before the trial
        judge without a jury, and such judgment or action is not a determination of
        guilt, and the evidence does not preponderate against the finding of the trial
        judge . . . .


      We determine that this case meets the criteria of the above-quoted rule and, therefore,
we grant the State’s motion filed under Rule 20. We affirm the judgment of the trial court.




                                                  ____________________________________
                                                  JERRY L. SMITH, JUDGE




                                              5